Citation Nr: 1526660	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO. 12-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-surgical residuals of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015 the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ).  A copy of that transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

At the April 2015 hearing before the undersigned VLJ, the Veteran testified that his service-connected right shoulder disability had grown more severe since the previous VA examination which was conducted in June 2010.  Specifically, the Veteran testified that he can no longer raise his right arm above shoulder level.  The Veteran is competent to testify as to observable symptoms, such as perceived loss in range of motion of the shoulder.  The Board therefore finds that remand is necessary in order to conduct a new examination to accurately assess the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from December 2014 to the present.  All attempts to locate these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his right shoulder disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner should accurately identify all symptoms associated with the Veteran's right shoulder disability and describe their functional effect.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board if otherwise in good order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




